       Case 3:19-cv-00450-JCS Document 1 Filed 01/25/19 Page 1 of 24



 1 LEXINGTON LAW GROUP
   Mark N. Todzo (State Bar No. 168389)
 2 Lucas Williams (State Bar No. 264518)
   503 Divisadero Street
 3 San Francisco, CA 94117
   Telephone: (415) 913-7800
 4 Facsimile: (415) 759-4112
   mtodzo@lexlawgroup.com
 5 lwilliams@lexlawgroup.com

 6 Attorneys for Plaintiff
   DUSTIN MAGILL
 7

 8                            UNITED STATES DISTRICT COURT

 9                           NORTHERN DISTRICT OF CALIFORNIA

10                                SAN FRANCISCO DIVISION

11

12 DUSTIN MAGILL, on behalf of himself and all Case No. ___________________
   others similarly situated,
13
                              Plaintiff,       CLASS ACTION COMPLAINT
14
           vs.                                 DEMAND FOR JURY TRIAL
15

16 L’OREAL USA, INC.; BAUSCH HEALTH
   COMPANIES INC.; and DOES 1-20,
17

18                             Defendants.

19

20

21

22

23

24

25

26

27

28


                                    CLASS ACTION COMPLAINT
        Case 3:19-cv-00450-JCS Document 1 Filed 01/25/19 Page 2 of 24



 1          Plaintiff Dustin Magill (“Plaintiff”), on behalf of Himself and those similarly situated,

 2 based on information and belief and investigation of counsel, except for information based on

 3 personal knowledge, hereby alleges:

 4                                           INTRODUCTION

 5          1.     A substantial portion of the population of the United States suffers from eczema.

 6 Approximately 31.6 million Americans exhibit symptoms of eczema, and at least 17.8 million

 7 individuals experience moderate to severe eczema. This creates a high demand for products that

 8 promise to treat or mitigate eczema and the uncomfortable itching, dryness, skin sensitivity, and

 9 rashes caused by this disease.

10          2.     Defendants L’Oreal, USA, Inc., Bausch Health Companies Inc. (formerly known as

11 Valeant Pharmaceuticals), and others unknown to Plaintiff at this time (collectively,

12 “Defendants”), advertise, market, label, sell, and represent their skin care products as drugs that

13 treat or mitigate eczema and its symptoms. In particular, Defendants sell products under the brand

14 name “CeraVe®.” This lawsuit concerns four of Defendants’ CeraVe® products: Eczema

15 Soothing Body Wash, Eczema Body Wash, Eczema Soothing Creamy Oil, and Eczema Creamy

16 Oil (collectively, the “Products”). These products all prominently feature on the front label the

17 word “Eczema” and other representations that indicate that the products are drugs that will treat or

18 mitigate eczema and its symptoms. Unfortunately for consumers, the Products do not meet any of

19 the requirements for being sold as eczema drugs under California law.

20          3.     California’s Sherman Food, Drug, and Cosmetic Law (the “Sherman Law”) adopts

21 as California law the federal regulations governing over-the-counter (“OTC”) drugs. Cal. Health

22 & Safety Code § 110111. Specifically, the Sherman Law makes it unlawful to sell any OTC drug

23 in California unless it: (1) has received premarket approval by the United States Food & Drug

24 Administration (“FDA”) pursuant to a New Drug Application (“NDA”) process; or (2) conforms

25 to an approved FDA “monograph” for the particular drug category. Cal. Health & Safety Code §§

26 110110 & 110111; accord 21 U.S.C. § 355. An FDA monograph specifies the necessary active

27 ingredients in the drug that FDA recognizes as safe and effective for use in treatment of the

28 disease. See, e.g., 21 C.F.R. § 347.1. FDA has issued a monograph in which it determined that

                                                   -1-
                                         CLASS ACTION COMPLAINT
        Case 3:19-cv-00450-JCS Document 1 Filed 01/25/19 Page 3 of 24



 1 the only products that can claim to treat or mitigate the symptoms of the disease eczema are those

 2 containing colloidal oatmeal as an active ingredient. See 21 C.F.R. §§ 347.10(f) & 347.50(b)(4).

 3          4.     Under California law, “drugs” are defined as products that are intended to: (1) treat

 4 or mitigate a disease; or (2) affect the structure or function of the body. See Cal. Health & Safety

 5 Code § 109925(a)(2) & (3); see also 21 U.S.C. § 321(g)(1)(B) and § 321(g)(1)(C). Whether a

 6 product qualifies as a drug depends on its intended use as defined by the claims made on or about

 7 such product. A product that uses the name of a specific disease in its name is a drug because it

 8 “suggest[s] treatment or prevention of [the] disease.” 65 Fed. Reg. 1000 (January 6, 2000); 21

 9 C.F.R. § 101.93(g)(2)(iv)(A).

10          5.     The Sherman Law makes it unlawful to sell any drug in California that is

11 misbranded or falsely advertised. Cal. Health & Safety Code §§ 110390 & 111330. A drug is

12 misbranded and falsely advertised when its labeling or advertising is “false or misleading in any

13 particular.” Id.

14          6.     Here, Defendants include the name of the disease, eczema, in the Products’ names

15 (e.g., “Eczema Creamy Oil” and “Eczema Body Wash”), thereby suggesting that the Products will

16 treat eczema. The Products’ labels and advertising materials also represent that the Products treat

17 or mitigate eczema and affect the structure and function of “eczema-prone” skin. However, the

18 Products have not been subject to an NDA process. Nor do they comply with the monograph for

19 eczema drugs as none of the Products contain colloidal oatmeal as an ingredient. Thus, the

20 Products are unlawfully sold as drugs in California, and are misbranded and falsely advertised in

21 violation of the Sherman Law.

22          7.     Defendants’ conduct is likely to deceive members of the public. The Legislature’s

23 decision to prohibit a particular misleading advertising practice is evidence that the Legislature has

24 deemed that the practice constitutes a material misrepresentation. California law prohibits the

25 practice of misrepresenting products as drugs that treat or mitigate diseases. Accordingly,

26 Defendants’ violations of the Sherman Law are per se material misrepresentations under

27 California law. Moreover, Defendants’ drug claims are likely to deceive and did deceive Plaintiff

28 that the Products are drugs that are effective for the treatment of eczema when, in fact, the

                                                   -2-
                                         CLASS ACTION COMPLAINT
        Case 3:19-cv-00450-JCS Document 1 Filed 01/25/19 Page 4 of 24



 1 Products are no more effective at treating eczema than other similar and less expensive products

 2 that do not make such claims.

 3          8.     Defendants’ conduct of advertising, marketing, selling, labeling, and representing

 4 that the Products are drugs that treat or mitigate eczema and its symptoms, when, in fact, the

 5 Products cannot lawfully be sold as drugs and are not approved by FDA for treating or mitigating

 6 eczema, constitutes unlawful, unfair, and deceptive conduct. As such, Defendants’ conduct

 7 violates the California Unfair Competition Law, Cal. Bus. & Prof. Code § 17200, et seq. (the

 8 “UCL”), the California Consumers Legal Remedies Act, Cal. Civ. Code § 1750, et seq.

 9 (hereinafter the “CLRA”), the California False Advertising Law, Cal. Bus. & Prof. Code § 17500,

10 et seq. (hereinafter the “FAL”), California’s common law prohibition of unjust enrichment, and

11 California’s Express Warranty Law, Cal. Comm. Code § 2313. Accordingly, Plaintiff and

12 members of the Class seek an order enjoining Defendants’ acts of unfair competition.

13          9.     Plaintiff believed Defendants’ representations that the Products are drugs that

14 would that would treat or mitigate eczema and its symptoms. Plaintiff paid a significant premium

15 for the Products based on the Products’ representations regarding the treatment of eczema.

16 Indeed, Defendant sells the Products at a significant premium over other similar products it sells

17 with nearly identical ingredients that do not claim to cure or mitigate the symptoms of eczema.

18 Thus, Plaintiff seeks damages under the CLRA based on the premium paid by Plaintiff and the

19 Class and restitution of Defendants’ ill-gotten gains resulting from their unlawful, deceptive, and

20 unfair representations under the UCL.

21                                              PARTIES

22          10.    Plaintiff Dustin Magill is a resident of Burlingame, California. In or around ,

23 Plaintiff purchased Defendants’ Eczema Soothing Body Wash at a CVS drugstore in Burlingame.

24 The front label of the Product, which Plaintiff reviewed prior to purchase, prominently displays

25 the words “Eczema Soothing.” At the time of purchase, Plaintiff reasonably believed based on the

26 front label that the Product would treat or mitigate eczema and its symptoms. Plaintiff also

27 reasonably believed that the Product was being lawfully sold for eczema treatment or mitigation.

28 The Product was completely ineffective at treating or mitigating Plaintiff’s eczema. Had Plaintiff

                                                  -3-
                                        CLASS ACTION COMPLAINT
        Case 3:19-cv-00450-JCS Document 1 Filed 01/25/19 Page 5 of 24



 1 known that the Products do not contain any ingredient that has been approved by FDA for treating

 2 or mitigating eczema, and that the Products could not lawfully be sold as eczema drugs, Plaintiff

 3 would not have paid more for the Products than the cost of other skin care products that do not

 4 claim to treat or mitigate eczema.

 5          11.     Defendant L’Oreal USA, Inc. is the United States affiliate of France-based L’Oreal

 6 Group. L’Oreal USA, Inc. maintains its headquarters in New York, New York. L’Oreal

 7 advertises, markets, distributes, and sells the Products in California. Defendant L’Oreal USA, Inc.

 8 purchased the CeraVe® brand from Valeant Pharmaceuticals in January 2017.

 9          12.     Defendant Bausch Health Companies Inc. is the successor to Valeant

10 Pharmaceuticals, which sold and marketed the Products up through January 2017.

11          13.     DOES 1 through 20 are persons or entities whose true names and capacities are

12 presently unknown to Plaintiff, and who therefore are sued by such fictitious names. Plaintiff is

13 informed and believes, and on that basis alleges, that each of the fictitiously named defendants

14 perpetrated some or all of the wrongful acts alleged herein and are responsible in some manner for

15 the matters alleged herein. Plaintiff will amend this complaint to state the true names and

16 capacities of such fictitiously named Defendants when ascertained.

17          14.     Defendant L’Oreal USA, Inc., Bausch Health Companies Inc., and DOES 1-20 are

18 collectively referred to herein as “Defendants.”

19                                    JURISDICTION AND VENUE

20          15.     This Court has original jurisdiction over the claims asserted herein individually and

21 on behalf of the class pursuant to 28 U.S.C. § 1332, as amended in February 2005 by the Class

22 Action Fairness Act. Subject matter jurisdiction is proper because: (1) the amount in controversy

23 in this class action exceeds five million dollars, exclusive of interest and costs; and (2) a

24 substantial number of the members of the proposed class are citizens of a state different from that

25 of Defendants.

26          16.     This Court has jurisdiction over Defendants because they are each a corporation

27 that has sufficient minimum contacts in California or otherwise intentionally avail themselves of

28 the California market either through the distribution, sale or marketing of the Products in the State

                                                   -4-
                                         CLASS ACTION COMPLAINT
        Case 3:19-cv-00450-JCS Document 1 Filed 01/25/19 Page 6 of 24



 1 of California so as to render the exercise of jurisdiction over it by the California courts consistent

 2 with traditional notions of fair play and substantial justice.

 3          17.     Venue is proper pursuant to 28 U.S.C. § 1391(a) because Defendants are residents

 4 of this District, and 28 U.S.C. § 1391(c) because a substantial part of the events or omissions

 5 giving rise to the claim occurred in this District.

 6          18.     Intradistrict Assignment (L.R. 3-2(c) and (d) and 3-5(b)): This action arises in

 7 San Francisco County because a substantial part of the events which give rise to the claims

 8 asserted herein occurred in San Francisco County.

 9                                       BACKGROUND FACTS

10          19.     Seeking to profit on the extremely irritating symptoms suffered by the millions of

11 people with eczema, Defendants market the Products as drugs that will treat or mitigate eczema

12 and its symptoms.

13          20.     Defendants prominently display the word “Eczema” in the largest bold print on the

14 principal display panels (“PDP”) of the Products together with representations that the Products

15 are “Eczema Soothing,” will “calm” “eczema prone skin,” or other similar representations

16 designed to proclaim that the Products will treat or mitigate eczema and its symptoms. By using

17 these representations on the packaging, Defendants are representing to consumers that the

18 Products will treat or mitigate eczema and that the Products are superior to other products on the

19 market that do not make such claims. The Products are thus unlawfully and deceptively marketed,

20 in contrast to other skin care products, as drugs that will treat or mitigate eczema and its

21 symptoms, when the Products in fact do not contain any ingredient that has been approved by

22 FDA for treating or mitigating eczema.

23          21.     The Products are not drugs approved for the treatment or mitigation of eczema. To

24 the extent the Products provide any relief for eczema, they are no more effective at doing so than

25 comparable and less expensive products that, like the Products, contain no ingredients that are

26 approved by FDA for eczema treatment, but, unlike the Products, make no such labeling or

27 advertising claims.

28          22.     California’s Sherman Food, Drug, and Cosmetic Law (the “Sherman Law”) has

                                                   -5-
                                         CLASS ACTION COMPLAINT
        Case 3:19-cv-00450-JCS Document 1 Filed 01/25/19 Page 7 of 24



 1 adopted federal nonprescription drug regulations as California’s non-prescription drug regulations.

 2 Cal. Health & Safety Code § 110111. The Sherman Law makes it unlawful to sell any drug in

 3 California that is misbranded or falsely advertised. Cal. Health & Safety Code §§ 110390 &

 4 111330. A drug is misbranded and falsely advertised when its labeling or advertising is “false or

 5 misleading in any particular.” Id.

 6          23.    A manufacturer seeking premarket approval of a new OTC drug must submit a

 7 detailed new drug application (“NDA”), which must include, among other things, clinical studies

 8 demonstrating the drug’s safety and effectiveness. 21 U.S.C. § 355(d). An OTC drug that is not

 9 the subject of a NDA is not generally recognized as safe and effective and is misbranded and

10 falsely advertised unless it meets each of the conditions contained in FDA’s OTC drug regulations

11 and each of the conditions in an applicable monograph. See 21 C.F.R. § 330.1; Cal. Health &

12 Safety Code § 111550.

13          24.    FDA has issued a monograph for OTC eczema drug products. See 21 C.F.R. Pt.

14 347. Through this monograph, FDA has determined that the only products for OTC drug use that

15 can include claims regarding the treatment or mitigation of eczema and its symptoms are those

16 containing colloidal oatmeal in specified minimum percentages as an active ingredient. 21 C.F.R.

17 §§ 347.10(f), 347.50(b)(4). Thus, under California and federal law, a product that does not

18 include colloidal oatmeal as an active ingredient, and that is labeled with a claim regarding the

19 treatment or mitigation of eczema, is not recognized as safe and effective for its intended use and

20 is misbranded and falsely advertised. 21 C.F.R. § 330.1; see Cal. Health & Safety Code § 111550.

21          25.    None of the Products have received FDA approval via NDAs.

22          26.    None of the Products meet the conditions in FDA’s monograph for OTC eczema

23 drugs. Specifically, none of the Products contain colloidal oatmeal. Nor do any of the Products

24 contain any other ingredients that are approved by FDA for OTC human use as treating or

25 mitigating eczema and its symptoms.

26          27.    “Drugs” are defined as products that are intended to: (1) treat or mitigate a disease;

27 or (2) affect the structure or function of the body. Cal. Health & Safety Code § 109925(a)(2) &

28 (3); 21 U.S.C. § 321(g)(1)(B) & (C). Whether a product qualifies as a drug depends on its

                                                  -6-
                                        CLASS ACTION COMPLAINT
        Case 3:19-cv-00450-JCS Document 1 Filed 01/25/19 Page 8 of 24



 1 intended use as defined by the claims made on or about such product. Cosmetics are also defined

 2 and regulated based on the claims made on such products. See Cal. Health & Safety Code §

 3 109900. Moreover, marketing and labeling claims regarding a product can render the product both

 4 a drug and a cosmetic. See FDA Guidance, Is It a Cosmetic, a Drug, or Both? (Or Is It Soap?). 1

 5 Such products must comply with the laws and regulations for both drugs and cosmetics. Id.

 6           28.     Identifying a specific disease on the PDP of a consumer product constitutes a claim

 7 that such product is a cure or treatment for that disease. 21 C.F.R. § 101.93(g)(2)(iv)(A); 65 Fed.

 8 Reg. 1000 (January 6, 2000). This makes sense given that including the name of a disease in the

 9 product name suggests that the product is a cure. Defendants’ prominently place the word eczema

10 on the PDP of each Product. Defendants’ eczema-related claims cause the Products to be drugs

11 because Defendants state and imply that the Products are intended for use in the cure, mitigation,

12 treatment, or prevention of disease, and are intended to affect the structure or function of the

13 human body, such as skin. The Products are also drugs because consumers will perceive

14 Defendants’ eczema-related claims as an indication that the Products will treat or mitigate

15 consumers’ eczema. Thus, Defendants’ use of the word “Eczema” on the PDP for the Products

16 constitutes a representation that the Products will treat or mitigate eczema.

17           29.     The term, “mitigation” is generally defined as “lessening the force or intensity of

18 something unpleasant . . .,” “making a condition . . . less severe,” or “the process of becoming

19 milder, gentler, or less severe.” 2 By stating that the Products are “Eczema Soothing,” and will

20 “calm . . . eczema prone skin,” Defendants are communicating to consumers that the Products will

21 mitigate their eczema.

22           30.     Defendants sell other products that, like the Products, identify a specific disease on

23 the PDP. These products, such as the CeraVe® Psoriasis Cleanser and CeraVe® Psoriasis

24 Moisturizing Cream, contain the active ingredient approved for the treatment of the disease

25 identified, psoriasis, and are thus properly sold as drugs under the Sherman Act.

26      1
         Available at:
   https://www.fda.gov/Cosmetics/GuidanceRegulation/LawsRegulations/ucm074201.htm (last
27 visited January 25, 2019).

28      2
            Available at: https://www.dictionary.com (last visited January 25, 2019).
                                                    -7-
                                          CLASS ACTION COMPLAINT
        Case 3:19-cv-00450-JCS Document 1 Filed 01/25/19 Page 9 of 24



 1          31.    Defendants know that use of the word “Eczema” on the front label of the Products

 2 misleads consumers into believing the Products will treat or mitigate eczema. Indeed, as

 3 evidenced by Defendants’ psoriasis products, Defendants know and intend that consumers will

 4 believe that a product that specifies a disease in the product name is a treatment and cure for that

 5 disease.

 6          32.    Defendants’ ongoing practice of advertising, marketing, labeling, selling, and

 7 representing that the Products are drugs for the treatment or mitigation of eczema and its

 8 symptoms, when in fact they are not, is likely to deceive ordinary consumers of the Products and

 9 has in fact deceived Plaintiff. The eczema-related claims made by Defendants are uniform,

10 consistent, and material on all of the Products.

11          33.    Plaintiff reasonably understood the labeling of the Products to mean that the

12 Products are lawfully sold as drugs that will treat or mitigate eczema and its symptoms. In

13 reliance on Defendants’ claims, Plaintiff paid a significant premium for the Products in

14 comparison to similar skin care products that do not make eczema treatment claims. The Products

15 were wholly ineffective for Plaintiff’s eczema.

16          34.    Plaintiff and members of the Class have suffered injury in fact and have lost money

17 or property because they paid a significant premium for the Products as a direct result of

18 Defendants’ unlawful, false, misleading, deceptive, and unfair representations that the Products

19 would treat or mitigate eczema and its symptoms.

20          35.    Plaintiff continues to desire to purchase products for the treatment or mitigation of

21 his eczema and its symptoms. Plaintiff would like to buy products manufactured by Defendants in

22 the future, but is unable to determine with confidence, based on the labeling and other marketing

23 materials, whether the Products are drug products that are approved for eczema treatment or

24 mitigation.

25          36.    Defendants know that there is a high demand for relief from eczema. Defendants’

26 scheme to exploit consumer demand for eczema relief by falsely advertising the Products as

27 treating or mitigating eczema has been extraordinarily successful. Defendants have profited

28 enormously from their unlawful, false, and misleading representations that the Products are drugs

                                                   -8-
                                         CLASS ACTION COMPLAINT
        Case 3:19-cv-00450-JCS Document 1 Filed 01/25/19 Page 10 of 24



 1 that treat or mitigate eczema and its symptoms. The purpose of this lawsuit is to put an end to

 2 Defendants’ unlawful and deceptive marketing of the Products. This action also seeks to recover

 3 the significant premium paid by Plaintiff and the Class for the Products as well as the

 4 disgorgement of Defendants’ profits obtained through sale of illegal Products.

 5          37.     Plaintiff has engaged in good-faith efforts to resolve the claims alleged herein prior

 6 to filing this complaint. On November 15, 2018, Plaintiff served Defendant L’Oreal, USA, Inc.

 7 (“L’Oreal”) with a demand letter informing it of Plaintiff’s claims and that, unless L’Oreal took

 8 remedial action within 30-days of the date of the notice, Plaintiff would file a lawsuit and seek

 9 damages pursuant to Cal. Civil Code § 1782. L’Oreal did not agree to undertake the actions

10 demanded in the letter.

11          38.     On January 11, 2018, Plaintiff served a similar letter pursuant to Cal. Civil Code §

12 1782 on Defendant Bausch Health Companies Inc. (“Bausch”). If Bausch does not agree to take

13 remedial action within 30-days of the date of the notice, Plaintiff intends to amend this complaint

14 to seek damages from Bausch under the CLRA.

15                                        CLASS ALLEGATIONS

16          39.     Plaintiff brings this suit individually and as a class action pursuant to Federal Rule

17 of Civil Procedure Rule 23, on behalf of Himself and the following Class of similarly situated

18 individuals:
                    All persons who purchased the Products in California during the
19                  applicable statute of limitations period (the “Class”). Specifically
20                  excluded from the Class are Defendants; the officers, directors or
                    employees of Defendants; any entity in which Defendants have a
21                  controlling interest; and any affiliate, legal representative, heir or
                    assign of Defendants. Also excluded are any judicial officer
22                  presiding over this action and the members of his/her immediate
                    family and judicial staff, and any juror assigned to this action.
23
            40.     Plaintiff is unable to state the precise number of potential members of the proposed
24
     Class because that information is in the possession of Defendants. The exact size of the proposed
25
     Class and the identity of its members will be readily ascertainable from the business records of
26
     Defendants and Defendants’ retailers as well as Class members’ own records and evidence.
27
     Nevertheless, the number of Class members who purchased Defendants’ Products during the
28

                                                    -9-
                                          CLASS ACTION COMPLAINT
       Case 3:19-cv-00450-JCS Document 1 Filed 01/25/19 Page 11 of 24



 1 statutory period is so numerous that joinder would be impracticable for purposes of Rule 23(a)(1).

 2 CeraVe® is a popular brand and the Products are sold throughout California. Thus, joinder of

 3 such persons in a single action or bringing all members of the Class before the Court is

 4 impracticable. The disposition of the claims of the members of the Class in this class action will

 5 substantially benefit both the parties and the Court.

 6          41.       There is a community of interest among the members of the proposed Class in that

 7 there are questions of law and fact common to the proposed Class for purposes of Rule 23(a)(2),

 8 including whether Defendants labels, advertisements, and packaging include uniform

 9 misrepresentations that misled Plaintiff and the other members of the Class to believe the Products

10 are drugs approved to treat or mitigate eczema and its symptoms when they are not. Proof of a

11 common set of facts will establish the liability of Defendants and the right of each member of the

12 Class to relief.

13          42.       Plaintiff asserts claims that are typical of the claims of the entire Class for purposes

14 of Rule 23(a)(3). Plaintiff and all members of the Class have been subjected to the same wrongful

15 conduct because they have purchased the Products that are labeled and advertised as drugs

16 approved for the treatment or mitigation of eczema and its symptoms when, in fact, they are not.

17          43.       Plaintiff will fairly and adequately represent and protect the interests of the other

18 members of the Class for purposes of Rule 23(a)(4). Plaintiff has no interests antagonistic to those

19 of other members of the Class. Plaintiff is committed to the vigorous prosecution of this action

20 and has retained counsel experienced in complex litigation of this nature to represent him.

21 Plaintiff anticipates no difficulty in the management of this litigation as a class action.

22          44.       Class certification is appropriate under Rule 23(b)(2) because Defendants have

23 acted on grounds that apply generally to the Class, so that final injunctive relief or corresponding

24 declaratory relief, is appropriate respecting the Class as a whole. Defendants utilize advertising

25 campaigns that include uniform misrepresentations that misled Plaintiff and the other members of

26 the Class.

27          45.       Class certification is appropriate under Rule 23(b)(3) because common questions of

28 law and fact substantially predominate over any questions that may affect only individual

                                                      -10-
                                            CLASS ACTION COMPLAINT
       Case 3:19-cv-00450-JCS Document 1 Filed 01/25/19 Page 12 of 24



 1 members of the Class. These common legal and factual questions, which do not vary among Class

 2 members and which may be determined without reference to the individual circumstances of any

 3 Class member include, but are not limited to the following:

 4             a. whether Defendants advertise, market, label, and sell the Products by representing

 5                that the Products are drugs that treat or mitigate eczema and its symptoms;

 6             b. whether the Products may lawfully be sold as drugs under state and federal law;

 7             c. whether Defendants’ representations that the Products are drugs that treat or

 8                mitigate eczema and its symptoms are likely to deceive a reasonable consumer;

 9             d. whether Defendants’ claims that the Products are drugs that treat or mitigate

10                eczema and its symptoms are material to a reasonable consumer of the Products;

11             e. whether Defendants know the Products may not lawfully be sold as drugs that treat

12                or mitigate eczema and its symptoms;

13             f. whether Defendants’ conduct in advertising, marketing, and labeling the Products

14                as drugs that treat or mitigate eczema and its symptoms constitutes a violation of

15                the UCL, the CLRA, and the FAL;

16             g. whether Defendants’ representations that the Products are drugs that treat or

17                mitigate eczema and its symptoms constitute express warranties with regard to the

18                Products;

19             h. whether Defendants breached the express warranties they made with regard to the

20                Products;

21             i. whether Defendants’ representations regarding the Products constitute

22                representations that the Products have characteristics, benefits, or qualities that they

23                do not have;

24             j. whether Defendants advertised their Products without an intent to sell them as

25                advertised;

26             k. whether Defendants have been unjustly enriched from the sale of the Products;

27             l. whether punitive damages are warranted for Defendants’ conduct and, if so, an

28                appropriate amount of such damages; and

                                                  -11-
                                        CLASS ACTION COMPLAINT
       Case 3:19-cv-00450-JCS Document 1 Filed 01/25/19 Page 13 of 24



 1                m. whether Plaintiff and the Class members are entitled to injunctive, equitable and

 2                   monetary relief.

 3          46.      Defendants utilize marketing, advertisements, and labeling for the Products that

 4 include uniform misrepresentations that misled Plaintiff and the other members of the Class.

 5 Defendants’ claims that the Products are drugs that treat or mitigate eczema and its symptoms is

 6 the most prominent feature of Defendants’ marketing, advertising, and labeling of the Products.

 7 Nonetheless, the Products are not in fact drugs that treat or mitigate eczema and its symptoms.

 8 Thus, there is a well-defined community of interest in the questions of law and fact involved in

 9 this action and affecting the parties.

10          47.      Proceeding as a class action provides substantial benefits to both the parties and the

11 Court because this is the most efficient method for the fair and efficient adjudication of the

12 controversy. Class members have suffered and will suffer irreparable harm and damages as a

13 result of Defendants’ wrongful conduct. Because of the nature of the individual Class members’

14 claims, few, if any, could or would otherwise afford to seek legal redress against Defendants for

15 the wrongs complained of herein, and a representative class action is therefore appropriate, the

16 superior method of proceeding, and essential to the interests of justice insofar as the resolution of

17 Class members’ claims are concerned. Absent a representative class action, members of the Class

18 would continue to suffer losses for which they would have no remedy, and Defendants would

19 unjustly retain the proceeds of their ill-gotten gains. Even if separate actions could be brought by

20 individual members of the Class, the resulting multiplicity of lawsuits would cause undue

21 hardship, burden, and expense for the Court and the litigants, as well as create a risk of

22 inconsistent rulings which might be dispositive of the interests of the other members of the Class

23 who are not parties to the adjudications or may substantially impede their ability to protect their

24 interests.

25                                      FIRST CAUSE OF ACTION

26                         (Plaintiff Magill, On Behalf of Himself and the Class,
                    Alleges Violations of California’s Consumers Legal Remedies Act –
27                                     Injunctive Relief and Damages)
28          48.      Plaintiff incorporates by reference the allegations set forth above.

                                                      -12-
                                            CLASS ACTION COMPLAINT
       Case 3:19-cv-00450-JCS Document 1 Filed 01/25/19 Page 14 of 24



 1         49.      Plaintiff purchased the Products for personal, family or household purposes.

 2 Plaintiff purchased the Products after reviewing the front label of such Products containing

 3 Defendants’ representations that the Products are drugs that would treat or mitigate eczema and its

 4 symptoms.

 5         50.      The acts and practices of Defendants as described above were intended to deceive

 6 Plaintiff and the members of the Class as described herein, and have resulted and will result in

 7 damages to Plaintiff and members of the Class. This conduct includes, but is not limited to,

 8 misrepresenting that the Products are drugs that will treat or mitigate eczema and its symptoms.

 9 These actions violated and continue to violate the CLRA in at least the following respects:

10               a. In violation of CLRA § 1770(a)(5), Defendants’ acts and practices constitute

11                  representations that the Products have characteristics, uses, or benefits which they

12                  do not;

13               b. In violation of CLRA § 1770(a)(7), Defendants’ acts and practices constitute

14                  representations that the Products are of a particular quality which they are not; and

15               c. In violation of CLRA § 1770(a)(9), Defendants’ acts and practices constitute the

16                  advertisement of the goods in question without the intent to sell them as advertised.

17         51.      By reason of the foregoing, Plaintiff and the Class members have suffered

18 damages.

19         52.      By committing the acts alleged above, Defendants have violated the CLRA and

20 continue to violate the CLRA.

21         53.      In compliance with the provisions of California Civil Code § 1782, on November

22 15, 2018, Plaintiff provided written notice to L’Oreal of his intention to seek damages under

23 California Civil Code § 1750, et seq., and requested that L’Oreal offer an appropriate

24 consideration or other remedy to all affected consumers. As of the date of this complaint, L’Oreal

25 has not done so. Accordingly, Plaintiff seeks damages pursuant to California Civil Code §§

26 1780(a)(1) and 1781(a) from L’Oreal.

27         54.      Plaintiff does not seek damages from Defendant Bausch at this time. In

28 compliance with the provisions of California Civil Code § 1782, on January 11, 2019, Plaintiff

                                                   -13-
                                         CLASS ACTION COMPLAINT
       Case 3:19-cv-00450-JCS Document 1 Filed 01/25/19 Page 15 of 24



 1 provided written notice to Bausch of his intention to seek damages under California Civil Code §

 2 1750, et seq., and requested that Bausch offer an appropriate consideration or other remedy to all

 3 affected consumers. If Bausch has not done so within 30-days of the date of the notice, Plaintiff

 4 intends to amend this complaint to seek damages pursuant to California Civil Code §§ 1780(a)(1)

 5 and 1781(a) from Bausch.

 6          55.     Pursuant to California Civil Code § 1780(a)(2), Plaintiff and the Class members are

 7 entitled to an order enjoining the above-described wrongful acts and practices of Defendants,

 8 providing actual and punitive damages and restitution to Plaintiff and the Class members, and

 9 ordering the payment of costs and attorneys’ fees and any other relief deemed appropriate and

10 proper by the Court under California Civil Code § 1780.

11          56.     Concurrently with the filing of this Complaint, Plaintiff filed an affidavit pursuant

12 to Civil Code § 1780(d) regarding the propriety of venue. Venue is proper pursuant to Civil Code

13 § 1780(d) as a substantial portion of the transactions at issue occurred in this District.

14                                    SECOND CAUSE OF ACTION
15                   (Plaintiff Magill, On Behalf of Himself and the Class, Alleges
                  Violations of California Business & Professions Code § 17200, et seq.
16
                                Based on Commission of Unlawful Acts)
17          57.     Plaintiff incorporates by reference the allegations set forth above.
18          58.     The violation of any law constitutes an unlawful business practice under
19 California Business & Professions Code § 17200.

20          59.     The Sherman Law prohibits the sale of any drug that is “misbranded” or “falsely
21 advertised.” Cal. Health & Safety Code §§ 110390 & 111330. A drug is misbranded and falsely

22 advertised if its labeling or advertising is “false or misleading in any particular.” Id.

23          60.     The Sherman Law defines a “person” as “any individual, firm, partnership, trust,
24 corporation, limited liability company, company, estate, public or private institution, association,

25 organization, group, city, county, city and county, political subdivision of this state, other

26 governmental agency within the state, and any representative, agent, or agency of any of the

27 foregoing.” Cal. Health & Safety Code § 109995.

28

                                                   -14-
                                         CLASS ACTION COMPLAINT
       Case 3:19-cv-00450-JCS Document 1 Filed 01/25/19 Page 16 of 24



 1          61.    Defendants are corporations and, therefore, are each a “person” within the meaning

 2 of the Sherman Act.

 3          62.    A product is a drug when it includes any claim that such product will: (1) treat or

 4 mitigate a disease; or (2) affect the structure or function of the body. Cal. Health & Safety Code §

 5 109925(a)(2) & (3); 21 U.S.C. § 321(g)(1)(B) & (C).

 6          63.    A product that uses the name of a specific disease in its name is a drug. 65 Fed.

 7 Reg. 1000 (January 6, 2000); 21 C.F.R. § 101.93(g)(2)(iv)(A); Cal. Health & Safety Code §§

 8 110100, 110110 & 110111.

 9          64.    The Products are drugs as they use the word “Eczema” in the product name and

10 purport to treat or mitigate eczema and its symptoms, as well as affecting the structure of the body,

11 such as the skin.

12          65.    Unless a nonprescription drug is the subject of a NDA, it is misbranded unless it

13 meets each of the conditions contained in FDA’s OTC drug regulations and each of the conditions

14 in an applicable monograph. See 21 C.F.R. § 330.1.

15          66.    The Products are neither the subject of approved NDAs nor do they comply with

16 the applicable monograph for eczema drugs. The Products are therefore not generally recognized

17 as safe and effective for the treatment or mitigation of eczema and are misbranded under federal

18 law. 21 C.F.R. § 347.1(a). Because the Sherman Law has adopted the federal nonprescription

19 drug regulations as California law, California Health & Safety Code § 110111, and declares any

20 drug to be “misbranded” and “falsely advertised” if it is “false or misleading in any particular,”

21 Defendants are in violation of the Sherman Law. See Cal. Health & Safety Code §§ 110390,

22 111330.

23          67.    As detailed more fully in the preceding paragraphs, the acts and practices alleged

24 herein also violate the CLRA as they were intended to or did result in the sale of the Products in

25 violation of California Civil Code §§ 1770(a)(5), 1770(a)(7) & 1770(a)(9).

26          68.    By violating California’s Sherman Law and the CLRA, Defendants have engaged

27 in unlawful business acts and practices which constitute unfair competition within the meaning of

28 California Business & Professions Code § 17200.

                                                   -15-
                                         CLASS ACTION COMPLAINT
       Case 3:19-cv-00450-JCS Document 1 Filed 01/25/19 Page 17 of 24



 1          69.     Plaintiff purchased the Products after reviewing the front label of such Products

 2 containing Defendants’ representations that the Products were drugs for the treatment or

 3 mitigation of eczema when, in fact, they are not. Plaintiff purchased the Products in reliance on

 4 Defendants’ representations that the Products would treat or mitigate eczema. Plaintiff would not
   have paid the significant premium for the Products over the price of similar products that do not
 5
   make illegal drug claims but for Defendants’ false promotion of the Products. Plaintiff has thus
 6
   suffered injury in fact and lost money or property as a direct result of Defendants’
 7
   misrepresentations.
 8
           70.      An action for injunctive relief and restitution is specifically authorized under
 9
   California Business & Professions Code § 17203.
10
                                       THIRD CAUSE OF ACTION
11
                      (Plaintiff Magill, On Behalf of Himself and the Class, Alleges
12               Violations of California Business & Professions Code § 17200, et seq.
                                  Based on Fraudulent Acts and Practices)
13
           71.      Plaintiff incorporates by reference the allegations set forth above.
14
           72.      Under California Business & Professions Code § 17200, any business act or
15
   practice that is likely to deceive members of the public constitutes a fraudulent business act or
16
   practice.
17
           73.      Defendants have engaged and continue to engage in conduct that is likely to
18
   deceive members of the public. This conduct includes, but is not limited to, misrepresenting that
19
   the Products are drugs for the treatment or mitigation eczema when, in fact, they are not. As
20
   described above, federal nonprescription drug regulations, adopted in full by California’s Sherman
21
   Law, provide that all drug claims are unlawful unless they comply with an NDA or an applicable
22
   monograph.
23
           74.      None of the Products have received FDA approval via NDAs.
24
           75.      None of the Products meet the conditions in FDA’s monograph for OTC eczema
25
   drugs.
26
           76.      The Legislature’s decision to prohibit a particular misleading advertising practice is
27
   evidence that the Legislature has deemed that the practice constitutes a material misrepresentation.
28

                                                   -16-
                                         CLASS ACTION COMPLAINT
       Case 3:19-cv-00450-JCS Document 1 Filed 01/25/19 Page 18 of 24



 1 Accordingly, Defendants’ violations of the Sherman Law are per se deceptive under California

 2 law.

 3          77.    By committing the acts alleged above, Defendants have engaged in fraudulent

 4 business acts and practices, which constitute unfair competition within the meaning of California

 5 Business & Professions Code § 17200.

 6          78.    Plaintiff purchased the Products after reviewing the front label of such Products

 7 containing Defendants’ representations that the Products were drugs for the treatment or

 8 mitigation of eczema when, in fact, they are not. Plaintiff purchased the Products in reliance on

 9 Defendants’ representations that the Products would treat or mitigate eczema. Plaintiff would not
   have paid the significant premium for the Products over the price of similar products that do not
10
   make illegal drug claims but for Defendants’ false promotion of the Products. Plaintiff has thus
11
   suffered injury in fact and lost money or property as a direct result of Defendants’
12
   misrepresentations.
13
           79.      An action for injunctive relief and restitution is specifically authorized under
14
   California Business & Professions Code § 17203.
15
                                      FOURTH CAUSE OF ACTION
16
                      (Plaintiff Magill, On Behalf of Himself and the Class, Alleges
17               Violations of California Business & Professions Code § 17200, et seq.
                                    Based on Unfair Acts and Practices)
18
           80.      Plaintiff incorporates by reference the allegations set forth above.
19
           81.      Under California Business & Professions Code § 17200, any business act or
20
   practice that is unethical, oppressive, unscrupulous, or substantially injurious to consumers, or that
21
   violates a legislatively declared policy, constitutes an unfair business act or practice.
22
           82.      Unfair acts under the UCL have been interpreted using three different tests: (1)
23
   whether the public policy which is a predicate to a consumer unfair competition action under the
24
   unfair prong of the UCL is tethered to specific constitutional, statutory, or regulatory provisions;
25
   (2) whether the gravity of the harm to the consumer caused by the challenged business practice
26
   outweighs the utility of the defendant’s conduct; and (3) whether the consumer injury is
27
   substantial, not outweighed by any countervailing benefits to consumers or competition, and is an
28

                                                   -17-
                                         CLASS ACTION COMPLAINT
       Case 3:19-cv-00450-JCS Document 1 Filed 01/25/19 Page 19 of 24



 1 injury that consumers themselves could not reasonably have avoided. Defendants’ conduct is

 2 unfair under each of these tests.

 3          83.     Defendants have engaged, and continue to engage, in conduct that violates the

 4 legislatively declared policy of the Sherman Act against the misbranding and false advertising of

 5 nonprescription drugs and against selling a drug without FDA approval. Cal. Health & Safety

 6 Code §§ 111330, 110390, & 111550. Defendants have further engaged, and continue to engage,

 7 in conduct that violates the legislatively declared policy of the CLRA against misrepresenting the

 8 characteristics, uses, benefits, and quality of goods for sale. Defendants gain an unfair advantage

 9 over their competitors, whose advertising must comply with the Sherman Law and CLRA.

10          84.     Defendants have engaged, and continue to engage, in conduct that is immoral,

11 unethical, oppressive, unscrupulous, or substantially injurious to consumers. This conduct

12 includes, but is not limited to, misrepresenting that the Products are drugs that treat or mitigate

13 eczema, even though they are not. The gravity of harm caused by Defendants’ conduct as

14 described herein far outweighs the utility, if any, of such conduct.

15          85.     Defendants’ have engaged, and continue to engage, in conduct that is substantially

16 injurious to consumers. This conduct has and continues to cause substantial injury to consumers

17 because consumers would not have paid a premium for the Products over other products that do

18 not claim to be eczema drugs, but for Defendants’ false promotion of the Products as drugs for the

19 treatment or mitigation of eczema. Consumers have thus overpaid for the Products. Such injury is

20 not outweighed by any countervailing benefits to consumers or competition. Indeed, no benefit to

21 consumers or competition results from Defendants’ conduct. Because consumers reasonably rely

22 on Defendants’ representations regarding the Products, and injury results from ordinary use of the

23 Products, consumers could not have reasonably avoided such injury.

24          86.     By committing the acts alleged above, Defendants have engaged in unfair business

25 acts and practices which constitute unfair competition within the meaning of California Business

26 & Professions Code § 17200.

27          87.     Plaintiff purchased the Products after reviewing the front label of such Products

28 containing Defendants’ representations that the Products were drugs for the treatment or

                                                   -18-
                                         CLASS ACTION COMPLAINT
       Case 3:19-cv-00450-JCS Document 1 Filed 01/25/19 Page 20 of 24



 1 mitigation of eczema when, in fact, they are not. Plaintiff purchased the Products in reliance on

 2 Defendants’ representations that the Products would treat or mitigate eczema. Plaintiff would not

 3 have paid the significant premium for the Products over the price of similar products that do not

 4 make illegal drug claims but for Defendants’ false promotion of the Products. Plaintiff has thus
   suffered injury in fact and lost money or property as a direct result of Defendants’
 5
   misrepresentations.
 6
          88.     An action for injunctive relief and restitution is specifically authorized under
 7
   California Business & Professions Code § 17203.
 8

 9                                    FIFTH CAUSE OF ACTION

10                   (Plaintiff Magill, On Behalf of Himself and the Class, Alleges
     Violations of California’s False Advertising Law, Cal. Business & Professions Code § 17500)
11
           89.     Plaintiff incorporates by reference the allegations set forth above.
12         90.     As alleged more fully above, Defendants have falsely advertised the Products by
13 falsely claiming that they are drugs for the treatment or mitigation of eczema and its symptoms.

14         91.     Defendants know, or by the exercise of reasonable care should know, that the
15 eczema-related drug claims they make regarding their Products are unlawful, untrue and

16 misleading. Defendants’ violations of the FAL continue to this day.

17         92.     Plaintiff purchased the Products after reviewing the front label of such Products

18 containing Defendants’ representations that the Products were drugs for the treatment or

19 mitigation of eczema when, in fact, they are not. Plaintiff purchased the Products in reliance on

20 Defendants’ representations that the Products would treat or mitigate eczema. Plaintiff would not
   have paid the significant premium for the Products over the price of similar products that do not
21
   make illegal drug claims but for Defendants’ false promotion of the Products. Plaintiff has thus
22
   suffered injury in fact and lost money or property as a direct result of Defendants’
23
   misrepresentations.
24
                                      SIXTH CAUSE OF ACTION
25         (Plaintiff Magill, on Behalf of Himself and the Class, Alleges Breach of Quasi-
26                                    Contract/Unjust Enrichment)
           93.     Plaintiff incorporates by reference the allegations set forth above.
27
           94.     Plaintiff and the Class members conferred benefits on Defendants by purchasing
28

                                                  -19-
                                        CLASS ACTION COMPLAINT
       Case 3:19-cv-00450-JCS Document 1 Filed 01/25/19 Page 21 of 24



 1 the Products.

 2         95.     Defendants have knowledge of such benefits.

 3         96.     Defendants voluntarily accepted and retained the benefits conferred.

 4         97.     Defendants have been unjustly enriched in retaining the profits and revenues

 5 derived from Plaintiff’s and the Class members’ purchases of the Products.

 6         98.     Retention of that money under these circumstances is unjust and inequitable

 7 because Defendants illegally, falsely, and misleadingly represented through their labeling,

 8 advertising and marketing materials that the Products are drugs for the treatment or mitigation of

 9 eczema, when they are not.

10         99.     These misrepresentations caused injuries to Plaintiff and the Class members

11 because they would not have paid the significant premium for the Products over the price of

12 similar products that do not make illegal drug claims but for Defendants’ false and illegal

13 promotion of the Products.

14         100.    Because Defendants’ retention of the non-gratuitous benefits conferred to it by

15 Plaintiff and the Class members is unjust and inequitable, Defendants ought to pay restitution to

16 Plaintiff and the Class members for its unjust enrichment.

17         101.    As a direct and proximate result of Defendants’ unjust enrichment, Plaintiff and the

18 Class members are entitled to restitution or disgorgement in an amount to be proved at trial.

19                                  SEVENTH CAUSE OF ACTION

20          (Plaintiff, on Behalf of Himself and the Class, Alleges Breach of Express Warranty)

21         102.    Plaintiff incorporates by reference the allegations set forth above.

22         103.    The California Uniform Commercial Code § 2313 provides that an affirmation of

23 fact or promise made by the seller to the buyer that relates to the goods and becomes part of the

24 basis of the bargain creates an express warranty that the goods shall conform to the promise.

25         104.    As detailed above, Defendants marketed and sold the Products as drugs that treat or

26 mitigate eczema and its symptoms. These representations constitute affirmations of fact made

27 with regard to the Products as well as descriptions of the Products.

28         105.    Defendants’ misrepresentations regarding the Products are uniformly made on the

                                                  -20-
                                        CLASS ACTION COMPLAINT
       Case 3:19-cv-00450-JCS Document 1 Filed 01/25/19 Page 22 of 24



 1 Products’ labeling and packaging materials, and in the Products’ advertising, internet sites and

 2 other marketing materials, and are thus part of the basis of the bargain between Defendants and

 3 purchasers of the Products.

 4          106.   At the time that Defendants manufactured, sold, and distributed the Products,

 5 Defendants knew that the Products could not lawfully be sold as drugs that treat or mitigate

 6 eczema and its symptoms.

 7          107.   As set forth in the paragraphs above, the Products are not drugs that treat or

 8 mitigate eczema and its symptoms and thus do not conform to Defendants’ express representations

 9 to the contrary. Defendants have thus breached its express warranties concerning the Products.

10          108.   Plaintiff sent presuit demand letters to Defendants notifying Defendants that the

11 Products cannot lawfully be sold as drugs that treat or mitigate eczema and its symptoms.

12 Defendants therefore have actual and constructive knowledge that the Products were not sold as

13 marketed and advertised.

14          109.   As a direct and proximate result of Defendants’ breach of express warranties,

15 Plaintiff and Class members have suffered damages.

16                                       PRAYER FOR RELIEF

17          WHEREFORE, Plaintiff prays for judgment and relief against Defendants as follows:

18          A.     That the Court declare this a class action;

19          B.     That the Court preliminarily and permanently enjoin Defendants from conducting

20 their business through the unlawful, unfair, or fraudulent business acts or practices, untrue, and

21 misleading advertising, and other violations of law described in this complaint;

22          C.     That the Court order Defendants to conduct a corrective advertising and

23 information campaign advising consumers that the Products do not have the characteristics, uses,

24 benefits, and quality Defendants have claimed;

25          D.     That the Court order Defendants to cease and refrain from labeling and marketing

26 the Products to state or imply that the Products are drugs for the treatment or mitigation of eczema

27 and its symptoms;

28          E.     That the Court order Defendants to implement whatever measures are necessary to

                                                   -21-
                                         CLASS ACTION COMPLAINT
       Case 3:19-cv-00450-JCS Document 1 Filed 01/25/19 Page 23 of 24



 1 remedy the unlawful, unfair, or fraudulent business acts or practices, untrue and misleading

 2 advertising and other violations of law described in this complaint;

 3          F.     That the Court order Defendants to notify each and every Class member of the

 4 pendency of the claims in this action in order to give such individuals an opportunity to obtain

 5 restitution and damages from Defendants;

 6          G.     That the Court order Defendants to pay restitution to restore to all Class members

 7 all funds acquired by means of any act or practice declared by this Court to be an unlawful, unfair

 8 or fraudulent business act or practice, untrue, or misleading advertising, plus pre- and post-

 9 judgment interest thereon;

10          H.     That the Court order Defendants to disgorge all money wrongfully obtained and all

11 revenues and profits derived by Defendants as a result of their acts or practices as alleged in this

12 complaint;

13          I.     That the Court award damages to Plaintiff and the Class to compensate them for the

14 conduct alleged in this complaint 3;

15          J.     That the Court award punitive damages pursuant to California Civil Code §

16 1780(a)(4);

17          K.     That the Court grant Plaintiff his reasonable attorneys’ fees and costs of suit

18 pursuant to California Code of Civil Procedure § 1021.5, California Civil Code § 1780(d), the

19 common fund doctrine, or any other appropriate legal theory; and

20          L.     That the Court grant such other and further relief as may be just and proper.

21

22

23

24

25

26
            3
           Plaintiff seeks damages under the CLRA in this complaint against L’Oreal only. If
27 Bausch does not agree to take remedial action within 30-days of the date of the January 11, 2018
   CLRA notice letter (see ¶¶ 38 & 54 above), Plaintiff intends to amend the complaint to seek
28 damages from Bausch under the CLRA.

                                                    -22-
                                          CLASS ACTION COMPLAINT
       Case 3:19-cv-00450-JCS Document 1 Filed 01/25/19 Page 24 of 24



 1                                   DEMAND FOR JURY TRIAL

 2                Plaintiff demands a trial by jury on all causes of action so triable.

 3
     Dated: January 25, 2019                     Respectfully submitted,
 4

 5                                               LEXINGTON LAW GROUP

 6

 7                                                /s/    Mark N. Todzo
                                                 Mark N. Todzo (State Bar No. 168389)
 8                                               Lucas Williams (State Bar No. 264518)
                                                 LEXINGTON LAW GROUP
 9                                               503 Divisadero Street
                                                 San Francisco, CA 94117
10
                                                 Telephone: (415) 913-7800
11                                               Facsimile: (415) 759-4112
                                                 mtodzo@lexlawgroup.com
12                                               lwilliams@lexlawgroup.com

13                                               Attorneys for Plaintiff
                                                 DUSTIN MAGILL
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  -23-
                                        CLASS ACTION COMPLAINT
